Per Curiam.
The plaintiff sues to recover for services rendered by helas nurse to the defendant’s testator. She was sworn as a witness in her own behalf, and was permitted to testify, against objection, to various services rendered by her to him, made necessary by his illness. The proviso contained in the fourth section of the Evidence act, as revised in 1900 {Pamph. L.j p. 363), makes illegal testimony given by any party to an action as to any transactions with, or statements by, any testator or intestate represented in such action, except upon conditions which were not present in this ease. That services rendered by the plaintiff as nurse to the testator of the defendant are transactions with such testator, within the meaning of this statutory provision, was decided by this court in the case of Dickerson v. Payne, 37 Vroom 35. The admission of this testimony was harmful error.
The rule to show cause should be made absolute.